Filed 10/20/21
                              CERTIFIED FOR PUBLICATION



                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SIXTH APPELLATE DISTRICT


 MARIO RODRIGUEZ,                                    H049016
                                                    (Santa Clara County
            Petitioner,                              Super. Ct. Nos. C1647395,
                                                     C1650275)
            v.

 THE SUPERIOR COURT OF SANTA
 CLARA COUNTY,

            Respondent;

 THE PEOPLE,

            Real Party in Interest.



        Petitioner Mario Rodriguez seeks extraordinary writ relief from a trial court order
overruling his objection to an impending competency restoration hearing under Penal
Code section 13721 and denying his motion to dismiss two pending criminal cases. As he
does in this court, Rodriguez claimed in the trial court that, although a certification of his
mental competency had been filed, he had reached the two-year maximum period for an
incompetency commitment under section 1370, subdivision (c)(1) (section 1370(c)(1))
before a judicial hearing on the certification had been held and, thus, the trial court lacks
authority to hold such a hearing.


        1
            Unspecified statutory references are to the Penal Code.
       The trial court rejected Rodriguez’s objection and motion, concluding it could
calculate Rodriguez’s commitment period after it determined at the hearing whether he
had regained competence. The court decided that if it were to find that Rodriguez had
regained competence, then the commitment period would end as of the certification date.
On the other hand, if it were to find that Rodriguez had not regained competence, then his
commitment period would be calculated to the date of the court’s finding.
       For the reasons explained below, we disagree with the trial court’s conclusion
regarding the calculation of Rodriguez’s commitment period and decide that Rodriguez’s
commitment ended when his certification of restoration was filed. We therefore agree
with the trial court’s ultimate determination that Rodriguez’s maximum commitment
period under section 1370(c)(1) has not yet run, it may hold a hearing under section 1372,
and it need not dismiss the criminal cases. Thus, we deny Rodriguez’s petition for writ of
prohibition or other equitable relief.
                I. FACTUAL AND PROCEDURAL BACKGROUND
       A. Charged Offenses
       On December 29, 2016, the Santa Clara County District Attorney (district
attorney) filed two informations against Rodriguez. One charged Rodriguez with making
criminal threats on or about August 30, 2016 (§ 422). (Case No. C1647395.) The other
alleged multiple crimes that occurred on or about November 6, 2016: assault with a
deadly weapon (§ 245, subd. (a)(1)) with an enhancement for personally inflicting great
bodily injury (§§ 12022.7, subd. (a), 1203, subd. (e)(3)); oral copulation by force,
violence, duress, menace, or fear (former § 288a, subd. (c)(2)); rape by force, violence,
duress, menace, or fear (§ 261, subd. (a)(2)); making criminal threats (§ 422); and
inflicting corporal injury on a spouse, cohabitant, former spouse, or former cohabitant
(§ 273.5, subd. (a)). (Case No. C1650275.)




                                                 2
         B. Proceedings Regarding Rodriguez’s Competency to Stand Trial
         In December 2016, when the trial court held Rodriguez to answer for his alleged
crimes, it ordered $25,000 bail and no bail allowed, respectively, on Rodriguez’s two
cases.
             1. First Competency Proceedings
         One year later, on December 27, 2017, the trial court declared a doubt about
Rodriguez’s competency to stand trial and suspended the proceedings. On May 3, 2018,
after the parties submitted the question of competency on the examiners’ reports, the trial
court found Rodriguez not competent.
         On May 24, 2018, the trial court signed an order of commitment committing
Rodriguez in both of his cases to the Department of State Hospitals (DSH) for placement
in a locked psychiatric facility for care and treatment under section 1370, subdivision
(a)(2). The court’s order stated the “maximum term is 3 years minus 0 days actual
credit” (boldface & capitalization omitted). On May 25, 2018, the trial court signed an
order directing DSH to provide a placement for Rodriguez “by 5:00 p.m., June 29, 2018.”
(Boldface & underlining omitted.) Neither the date on which the court provided the
requisite commitment documents to DSH (the section 1370 packet) (see § 1370, subd.
(a)(3)(A)–(I)) nor the date on which Rodriguez was admitted into a DSH facility appears
in the material provided by the parties to this court.
         On September 7, 2018, the medical director of Atascadero State Hospital certified
that Rodriguez was competent. The certification of mental competency under section
1372 was filed in the trial court on September 17, 2018.2 The exact date of Rodriguez’s
discharge from DSH does not appear in the material provided to this court.

         2
         Despite the September 17, 2018 file-stamped date that appears on the
certification of mental competency provided to this court, Rodriguez alleges that “the
parties stipulated” in the trial court that the certification was filed on “September 7,
2018” (boldface omitted). In his return, the district attorney admits Rodriguez’s
allegation.
                                                  3
       On September 20, 2018, the parties submitted on the examiners’ reports the
question of restoration to competence. The trial court found Rodriguez’s competency
restored and reinstated the criminal proceedings. Rodriguez was present in court for this
hearing and waived time for trial.
           2. Second Competency Proceedings
       Almost four months later, on January 10, 2019, the trial court again declared a
doubt about Rodriguez’s competency and suspended the proceedings. On April 18, 2019,
after the parties submitted the question of competency on the examiners’ reports, the trial
court found Rodriguez not competent.
       On May 16, 2019, the trial court ordered that Rodriguez be committed to DSH for
placement in a locked psychiatric facility for care and treatment under section 1370,
subdivision (a)(2). The court’s subsequent written order of commitment (signed on May
31, 2019) stated the “maximum term is 2 years minus 0 days actual credit on C1898510
and TBD credits by Department of State Hospital[s] on C1650275 & C1647395”
(boldface & capitalization omitted).3 On May 31, 2019, the trial court signed an order
directing DSH to provide a placement for Rodriguez “by 5:00 p.m. [on] June 14, 2019.”
(Boldface & underlining omitted.) Neither the date on which the court provided the
section 1370 packet to DSH nor the date on which Rodriguez was admitted into a DSH
facility appears in the material provided to this court.
       On January 9, 2020, the medical director of Atascadero State Hospital certified
that Rodriguez was competent. The Director also opined, pursuant to section 1372,
subdivision (e), that Rodriguez “probably does not need placement in a psychiatric
       3
         Effective January 1, 2019, the maximum incompetency commitment under
section 1370(c)(1), was reduced from three years to two. (Stats. 2018, ch. 1008, § 2
[Senate Bill No. 1187 (2017-2018 Reg. Sess.)].) The material provided to this court does
not include any calculation of commitment credits that may have been made by DSH for
case Nos. C1647395 and C1650275. In addition, the parties have not provided this court
the charging document in case No. C1898510. However, the trial court’s order of
commitment lists an additional misdemeanor battery charge (§ 243, subd. (a)).
                                                  4
facility in order to maintain competence to stand trial.” The certification of mental
competency under section 1372 was filed in the trial court on January 17, 2020.4 The
exact date of Rodriguez’s discharge from DSH does not appear in the material provided
to this court.
       On January 24, 2020, the parties appeared before the trial court. Attorney Daniel
Mayfield substituted into Rodriguez’s cases as newly assigned defense counsel.
Mayfield requested a continuance of a formal hearing under section 1372 on Rodriguez’s
restoration to competence (restoration hearing).5 The cases were set for a restoration
hearing on May 21, 2020, and an intervening court date was set for February 7, 2020.
       On February 7, 2020, another intervening court date of March 13, 2020, was set in
order for Mayfield to subpoena records. On March 13, 2020, the trial court released
subpoenaed records to Mayfield and set another court date for April 17, 2020.
       On March 17, 2020, because of Santa Clara County’s COVID-19 “ ‘shelter in
place’ orders, ” the Santa Clara County Superior Court suspended “all non-essential
functions.” The superior court did not include restoration hearings among the “essential
functions” it would continue to perform during the suspension.
       The parties next appeared in court on July 17, 2020. The trial court released
additional subpoenaed records to Mayfield. Rodriguez’s cases were set for a restoration
hearing on August 24, 2020, and an intervening court date was set for August 14, 2020.

       4
          Rodriguez alleges that the parties stipulated to a filed date of “January 9, 2020”
for this second certification (boldface omitted). The district attorney admits Rodriguez’s
allegation.
        5
          The record before this court does not include a transcript of this hearing and does
not otherwise disclose which party requested the formal restoration hearing, although at
oral argument petitioner indicated he believed it was counsel for Rodriguez. We note
that, with respect to Rodriguez’s earlier restoration proceeding, the parties submitted the
question of restoration to competence on the examiners’ reports. The trial court found
Rodriguez’s competency restored and reinstated the proceedings less than two weeks
after the medical director of Atascadero State Hospital issued a certification of
competency.
                                                 5
       On August 14, 2020, the assigned deputy district attorney requested a continuance
of the restoration hearing. As a result, the restoration hearing was reset to September 21,
2020, and an intervening court date was set for August 28, 2020.
       By August 28, 2020, the trial court had not yet received certain subpoenaed
records from Atascadero State Hospital. Another court date regarding the records was set
for September 11, 2020. On September 8, 2020, during the call of the master criminal
trial calendar, Santa Clara County Superior Court Judge Eric Geffon described the lack of
available courtrooms for trials caused by the COVID-19 pandemic.
       On September 10, 2020, Mayfield e-mailed the deputy district attorney and stated
that he wished to continue the restoration hearing until at least September 28, 2020. The
deputy district attorney responded and informed Mayfield that the trial court had “already
automatically continued” the restoration hearing to November 2, 2020.
       On September 11, 2020, the trial court released subpoenaed records to Mayfield
and set the next court date as November 2, 2020. According to a declaration signed by
Mayfield and filed in this court with Rodriguez’s petition for a writ of prohibition, many
of the scheduled restoration hearing dates between September 11, 2020 and March 15,
2021 were “automatically continued once the COVID-19 Pandemic struck.”
       On September 29, 2020, the deputy district attorney met with Judge Geffon and
“expressed the importance of locating an available courtroom to hear pending mental
health cases.” Judge Geffon informed the deputy district attorney that the Santa Clara
County Superior Court “did not presently have the resources to conduct the hearings in
these cases due to the COVID-19 pandemic and the limited trial capacity and backlog of
criminal jury trials that had resulted therefrom.”
       The scheduled November 2, 2020 hearing never occurred. Rodriguez’s cases were
automatically continued by the trial court to a date in December 2020, which hearing also
did not occur.


                                                 6
       According to the deputy district attorney and Mayfield, Rodriguez’s restoration
hearing was reset to January 25, 2021, but that hearing did not take place. The
restoration hearing was subsequently reset to a date in March 2021.
       C. Rodriguez’s Objection to the Restoration Hearing and Motion to Dismiss
       On March 8, 2021, Rodriguez filed an objection to “the proposed hearing on his
alleged restoration to sanity under [section] 1372” and motion to dismiss the charges in
case Nos. C1647395 and C1650275, pursuant to section 1385 and People v. Carr (2021)
59 Cal.App.5th 1136 (Carr II).6 Rodriguez contended that he had been committed as
incompetent in excess of the two-year commitment period allowed by section 1370(c)(1).
He maintained that his incompetency commitment should be calculated from “judicial
determination to judicial determination” (capitalization omitted) and, thus, his first
commitment ran from May 24, 2018, through September 20, 2018 (119 days), and his
second commitment ran from May 16, 2019, through the impending March 16, 2021
restoration hearing (670 days), for a total commitment of 789 days, which was more than
two years (730 days).
       The district attorney orally opposed Rodriguez’s objection and motion at a hearing
held on March 16, 2021. The district attorney argued that Carr II is distinguishable from
the present case because Rodriguez had not yet had a restoration hearing and if, at his
future hearing, Rodriguez were found to be competent, “time is tolled back to th[e]
certificate of competency.”7

       6
         Rodriguez subsequently filed two supplements to his motion. Unlike his original
motion, the cover pages of his supplements also include the case number for his
misdemeanor battery case (C1988510). Additionally, in his second supplement,
Rodriguez asserted that “all three matters, (at least as they exist under these two docket
numbers) [sic] should be dismissed.” Nevertheless, in his petition for a writ of
prohibition to this court, Rodriguez does not address his misdemeanor case. We
therefore will not consider the misdemeanor case when addressing the issues raised by
Rodriguez in his petition.
       7
         The district attorney did not dispute the applicability of the two-year statutory
maximum (effective Jan. 1, 2019) to Rodriguez’s cases.
                                                 7
       The trial court (Judge Geffon) denied Rodriguez’s objection and motion at the
March 16, 2021 hearing. The court reasoned that after a certificate of restoration is
issued, if a trial court disagrees with the certificate and finds the defendant has not been
restored to competence, then the time “between the restoration certificate and the
restoration hearing” “should be counted against the maximum term.” However, if at the
restoration hearing a trial court agrees with the certificate of restoration and finds the
defendant has been restored to competence, then “it’s fair to use the date of the
restoration certificate as establishing the date on which the defendant was restored to
competency.” The court explained that using the date of the certificate of restoration for
the purposes of counting the days of a defendant’s commitment does not cede its power
to ultimately decide whether the defendant has been restored to competence.
Additionally, the court opined that its conclusion would not “create[] an equal protection
problem.”
       The trial court noted its concern that, if the time between the certificate of
restoration and the restoration hearing were to count in all cases (irrespective of the
ultimate determination regarding the defendant’s restoration to competence), a trial court
“would be forced to send the case out for a restoration hearing when the [defendant’s]
lawyer is not ready.”
       After the trial court ruled, Rodriguez’s counsel (Mayfield) requested a further
continuance and an order to obtain some of Rodriguez’s recent jail records related to his
recent placement “on at least a 24-hour hold” and “suicide watch.”
       D. Writ Proceedings in this Court
       On April 16, 2021, Rodriguez filed a petition for a writ of prohibition or other
equitable relief to stay competency restoration proceedings (petition). He specifically
requested that we “[s]tay all superior court proceedings in Case Numbers C1650275 and
C1647395” and “[i]ssue a peremptory writ of prohibition directing respondent court to


                                                  8
vacate its order denying the motion to dismiss and enter an order granting the motion, or
equivalent relief; or [¶] . . . [¶] [] any other relief deemed just and proper.”8
          On April 28, 2021, this court stayed all proceedings in the trial court and requested
that the People (real party in interest represented by the district attorney) file a
preliminary opposition to the petition. In July 2021, this court issued an order to show
cause why a peremptory writ should not issue as requested by Rodriguez. In August
2021, the district attorney filed a return to the order to show cause, and Rodriguez filed a
denial to the return.
          In his denial, Rodriguez modifies the relief he requested in his petition, in that he
asks us to “grant each of his prayers for relief, issue the writ of prohibition, and remand
with directions to the superior court to reconsider the motion to dismiss.” Additionally,
Rodriguez objects on three grounds to the sufficiency of the district attorney’s return.
We analyze those objections below and then turn to the merits of Rodriguez’s petition.
                                       II. DISCUSSION
          A. Rodriguez’s Objections to the Return
          We first address Rodriguez’s three procedural objections to the district attorney’s
return.




         In his prayer for relief, Rodriguez also asks us to take judicial notice of “all
          8

records and pleadings” in case Nos. C1647395 and C1650275. Regarding judicial notice,
the California Rules of Court provide: “To obtain judicial notice by a reviewing court
under Evidence Code section 459, a party must serve and file a separate motion,” (Cal.
Rules of Court, rule 8.252(a)(1)) which must state why the matter to be noticed is
relevant, whether it was presented to the trial court, whether the trial court took judicial
notice of the matter, and, if not, why the matter is subject to judicial notice under the
Evidence Code. (Id., (2)(A)–(C).) In addition, “If the matter to be noticed is not in the
record, the party must attach to the motion a copy of the matter to be noticed or an
explanation of why it is not practicable to do so.” (Id., (a)(3).) Because Rodriguez has
not filed a separate motion in accordance with the relevant court rule, we decline his
request for judicial notice.
                                                    9
       First, Rodriguez asserts that the return is insufficient because it is unverified.
However, after Rodriguez filed his denial, the district attorney submitted a verification to
the return. Thus, Rodriguez’s objection is moot.
       Second, Rodriguez asserts insufficiency because the return “does not address
analogous, recent case law”—namely, Stiavetti v. Clendenin (2021) 65 Cal.App.5th 691
(Stiavetti) and Medina v. Superior Court (2021) 65 Cal.App.5th 1197 (Medina).
Rodriguez provides no precedent to support his assertion of insufficiency, and we are not
persuaded that the district attorney’s failure to address these recent cases renders the
return itself insufficient. (See Mansell v. Board of Administration (1994) 30 Cal.App.4th
539, 545–546.) We therefore reject this challenge to the return.
       Finally, Rodriguez contends that the return includes a declaration of the assigned
deputy district attorney that was “not presented to the superior court at the hearing on the
motion to dismiss.” Under the facts here, we decide we may consider this declaration.
“Ordinarily a reviewing court will not consider evidence arising after the trial court
ruling, involving facts open to controversy which were not placed in issue or resolved by
the trial court.” (BGJ Associates v. Superior Court (1999) 75 Cal.App.4th 952, 958; see
also People v. Superior Court (Lavi) (1993) 4 Cal.4th 1164, 1173, fn. 5; Stevens v.
Superior Court (1999) 75 Cal.App.4th 594, 607, fn. 13.) However, in an original writ
proceeding, we have discretion to consider relevant information not presented to the trial
court. (See McCarthy v. Superior Court (1987) 191 Cal.App.3d 1023, 1030, fn. 3; see
also Bruce v. Gregory (1967) 65 Cal.2d 666, 670–671.) The substance of the information
contained in the declaration, which details case events and interactions between the
district attorney and the bench officer who ruled on Rodriguez’s objection to the
restoration hearing and motion to dismiss, appears to have been within the knowledge of
the bench officer who made the order at issue in this writ proceeding. Under these
circumstances, we will exercise our discretion to consider the declaration of the deputy
district attorney.
                                                 10
       B. The Parties’ Contentions
       Rodriguez argues the statutory scheme governing inquiry into a defendant’s
competence does not provide for tolling of the incompetency commitment period and the
trial court’s interpretation of section 1370 cannot be reconciled with the recent
conclusions of the Court of Appeal in Carr II, supra, 59 Cal.App.5th 1136. He further
maintains that “no [restoration] hearing can be held when respondent court lacks
jurisdiction after the commitment period lapses under Penal Code section 1370,
subdivision (c)(1).” In addition, he asserts that tolling the commitment period based on a
certificate of restoration violates separation of powers and the non-delegation doctrine.
Finally, he maintains his fundamental right to liberty is implicated by his incompetency
commitment, and tolling the commitment period violates his rights to due process and
equal protection and against cruel and unusual punishment.9
       In his return, the district attorney counters with multiple contentions. He asserts,
inter alia, that the trial court properly denied Rodriguez’s motion because he is presumed
competent as of January 9, 2020 (i.e., the date of the latest Certification of Mental
Competency) and “[a]bsent a judicial finding overcoming this presumption, the present
matters are not subject to dismissal for violation of the maximum two-year commitment
period for incompetency.” The district attorney argues further that Rodriguez’s
commitment has not exceeded two years because the commitment period is properly
calculated as terminating upon the filing of a certificate of restoration.


       9
         We note that, although Rodriguez acknowledges “the COVID-19 pandemic
impacted the timing” of the impending restoration hearing, his current claims regarding
the duration of the commitment period and lack of jurisdiction to hold a restoration
hearing after the commitment period lapses do not turn on the particular reasons for
failing to hold such a hearing, including the COVID-19 pandemic. Rather, Rodriguez
makes the general claim that “the competency statutes [do not] permit continuances past
time limits” and “the competency commitment period must be treated as mandatory, not
discretionary.” Rodriguez defines the “commitment period” solely by reference to the
dates of the trial court’s orders on competence.
                                                 11
       C. Standard of Review and Canons of Statutory Interpretation
       Neither party has addressed in briefing the standard for our review of the trial
court’s ruling on Rodriguez’s objection to a restoration hearing and motion to dismiss
under section 1385. However, at oral argument before this court, the parties agreed that
we should exercise de novo review in this case. We concur.
       Generally, when reviewing a trial court’s decision to grant or deny a motion to
dismiss, we apply the deferential abuse of discretion standard and review the court’s
factual findings for substantial evidence. (See People v. Carmony (2004) 33 Cal.4th 367,
374; People v. Memro (1995) 11 Cal.4th 786, 835–836.) In doing so, we must determine
“whether the ruling in question ‘falls outside the bounds of reason’ under the applicable
law and the relevant facts.” (People v. Williams (1998) 17 Cal.4th 148, 162.)
       On the other hand, interpretation and application of a statutory scheme to
undisputed facts is a question of law subject to de novo review. (See People v. Camarillo
(2000) 84 Cal.App.4th 1386, 1389; Ghirardo v. Antonioli (1994) 8 Cal.4th 791, 799–
801; Moore v. Superior Court of Riverside County (2020) 58 Cal.App.5th 561, 573.)
       “ ‘ “ ‘When we interpret a statute, “[o]ur fundamental task . . . is to determine the
Legislature’s intent so as to effectuate the law’s purpose. We first examine the statutory
language, giving it a plain and commonsense meaning. We do not examine that language
in isolation, but in the context of the statutory framework as a whole in order to
determine its scope and purpose and to harmonize the various parts of the enactment. If
the language is clear, courts must generally follow its plain meaning unless a literal
interpretation would result in absurd consequences the Legislature did not intend. If the
statutory language permits more than one reasonable interpretation, courts may consider
other aids, such as the statute’s purpose, legislative history, and public policy.”
[Citation.] “Furthermore, we consider portions of a statute in the context of the entire
statute and the statutory scheme of which it is a part, giving significance to every word,
phrase, sentence, and part of an act in pursuance of the legislative purpose.” ’ ” ’ ”
                                                 12
(Smith v. LoanMe, Inc. (2021) 11 Cal.5th 183, 190.) “A court ‘may not rewrite a statute,
either by inserting or omitting language, to make it conform to a presumed intent that is
not expressed.’ ” (Kaanaana v. Barrett Business Services, Inc. (2021) 11 Cal.5th 158,
171.)
        Because the issues presented in this case are entirely questions of law involving
statutory interpretation and constitutional requirements, our review is de novo. (See
Stiavetti, supra, 65 Cal.App.5th at p. 706; see also Baqleh v. Superior Court (2002) 100
Cal.App.4th 478, 485; People v. Superior Court (Sokolich) (2016) 248 Cal.App.4th 434,
441.)
        D. Relevant Competency Statutes and Legal Principles
        “A criminal defendant cannot be tried if he or she is not competent to understand
the nature of the charges or the proceedings, or to rationally assist counsel in the conduct
of a defense. (§ 1367, subd. (a).) A defendant who is not competent to stand trial may be
involuntarily committed for the purpose of assessing whether he or she is likely to gain
competence and, if so, for treatment to that end.” (Jackson v. Superior Court (2017) 4
Cal.5th 96, 100–101 (Jackson).)
        “[T]he Legislature in 1974 amended the procedures for determining competence.
(See Stats. 1974, ch. 1511, § 6, p. 3318.) These amendments provided that a trial court,
the defendant’s attorney, or the defendant can declare a doubt as to the defendant’s
competence to stand trial, at which point the trial court must suspend proceedings and
hold a hearing to determine the defendant’s competence. (§§ 1368, 1369.)” (Jackson,
supra, 4 Cal.5th at p. 101.)
        At the section 1369 hearing, the defendant is presumed to be mentally competent
unless he is proved by a preponderance of the evidence otherwise. (§ 1369; People v.
Rells (2000) 22 Cal.4th 860, 862 (Rells).) If the defendant is determined at the section
1369 hearing to be competent, the trial court orders criminal proceedings resumed.
(§ 1370, subd. (a)(1)(A).) If the defendant is found to be mentally incompetent, criminal
                                                13
proceedings “shall be suspended until the person becomes mentally competent.” (Id.,
subd. (a)(1)(B).)
       If it finds the defendant incompetent to stand trial, the trial court may order the
defendant’s commitment to an appropriate treatment facility. (See § 1370, subd.
(a)(1)(B); Jackson, supra, 4 Cal.5th at p. 101.) If the court determines that the defendant
should be committed to a DSH or other treatment facility, the court issues a commitment
order and provides it and other documents to the treatment facility prior to the
defendant’s admission. (See § 1370, subds. (a)(1)(B), (a)(3)(A)–(I), (a)(5).)
       The procedures that follow a defendant’s admission to the treatment facility
depend on whether, in the judgment of the treatment facility, the defendant will timely be
restored to competence. Generally speaking, the statutory purposes of the competency
statutes “are to make sure (1) a mentally incompetent criminal defendant is not tried, and
(2) the mentally incompetent defendant is confined for incompetency only for a period
reasonable for his or her competence to be restored.” (In re Taitano (2017) 13
Cal.App.5th 233, 252 (Taitano).)
       “Within 90 days of commitment, the treatment facility must report to the trial
court on the defendant’s likely progress in regaining competence. ([§ 1370], subd.
(b)(1)[10].)” (Jackson, supra, 4 Cal.5th at p. 101.) If the defendant has not recovered
mental competence, but the report discloses a substantial likelihood that the defendant
will regain mental competence in the foreseeable future, the defendant remains in
treatment. (§ 1370, subd. (b)(1).) Thereafter, at six-month intervals or until the
defendant becomes mentally competent, the treatment facility must report to the court
regarding the confined defendant’s progress toward recovery of mental competence.



       10
         The Legislature recently amended section 1370, subdivision (b)(1), but the
amendment does not materially alter the reporting requirement as stated here. (See Stats.
2021, ch. 143, § 343.)
                                                 14
(Ibid.) “If the defendant regains competence, criminal proceedings may resume.”
(Jackson, at p. 101, citing § 1370, subd (a)(1)(A).)11
       “If at any point the treatment facility concludes there is no substantial likelihood
that the defendant will regain competence, the defendant is returned to the trial court.
([§ 1370], subd. (b)(1)(A).) Otherwise, the defendant may continue to be committed for
up to [two] years or for a period equal to the longest prison term possible for the most
serious charge facing the defendant, whichever is shorter. (Id., subd. (c)(1).) At that
point, if the defendant has still not regained competence, the defendant is returned to the
trial court. (Ibid.)” (Jackson, supra, 4 Cal.5th at p. 101, italics added.)
       When the defendant is at the treatment facility, if a statutorily designated health
official determines during the commitment that the defendant has regained mental
competence, the official must “immediately certify that fact to the court by filing a
certificate of restoration with the court,” and “the date of filing shall be the date on the
return receipt.” (§ 1372, subd. (a)(1).) Under this circumstance, a defendant who is
confined in a DSH facility shall be delivered to the sheriff of the county from which the
patient was committed and returned to the committing court no later than 10 days
following the filing of a certificate of restoration. (Id., subd. (a)(3); see also § 1370,
subd. (a)(1)(C).)
       Section 1372, which applies when the defendant has been certified as restored by
the designated mental health official, does not expressly require that the court conduct a
hearing on whether the defendant has been restored to competence. However, courts
have reasoned that “the numerous references in that statute to a hearing indicate a
legislative intention that such a hearing be afforded.” (People v. Murrell (1987) 196
Cal.App.3d 822, 826.)

       11
          In addition, under section 1370, subdivision (a)(1)(G), a second competency
hearing during the commitment period is authorized (without issuance of a certificate of
restoration) if there is substantial evidence of a change in the defendant’s condition.
                                                  15
       In the absence of any particulars in section 1372 about the hearing on the
restoration of competence, the California Supreme Court has looked to the procedures set
out in section 1369, which applies to the original determination of competency, to
determine procedures applicable to section 1372. (Rells, supra, 22 Cal.4th at pp. 867–
868.) For example, based on the statutory presumption described in section 1369 our
Supreme Court has concluded that, with respect to section 1372, at “a hearing on a
defendant’s recovery of mental competence . . . the presumption [is] that the defendant is
mentally competent unless he is proved by a preponderance of the evidence to be
otherwise.” (Rells, at p. 869.)
       In Rells, the Supreme Court rejected a due process challenge to this scheme. It
relied in particular on the “legal force and effect” (Rells, supra, 22 Cal.4th at p. 868) of
the mental health official’s certification of restoration to competence and observed that
“[t]he Fourteenth Amendment’s due process clause in fact permits the presumption that
the defendant is mentally competent unless he is proved by a preponderance of the
evidence to be otherwise.” (Id. at p. 869.)
       At a section 1372 restoration hearing, the trial court decides whether to approve
the certificate of restoration to competence. If the court approves the certification, the
court must order that criminal proceedings resume and must conduct a hearing on
whether the defendant may be released on bail or on the defendant’s own recognizance.
(See § 1372, subds. (c)–(e)12; Taitano, supra, 13 Cal.App.5th at p. 242.) If neither party


       12
          Section 1372, subdivision (c), provides: “When a defendant is returned to court
with a certification that competence has been regained, the court shall notify either the
community program director, the county mental health director, or the regional center
director and the Director of Developmental Services, as appropriate, of the date of any
hearing on the defendant’s competence and whether or not the defendant was found by
the court to have recovered competence.” (§ 1372, subd. (c).) The restoration hearing
afforded by this subdivision was first enacted in 1980. (Stats. 1980, ch. 547, § 14,
p. 1517.) Prior to the 1980 amendment, section 1372 did not include any reference to a

                                                 16
requests an evidentiary hearing on whether the defendant has been restored to
competence, the trial court can summarily determine that the defendant’s competency has
been restored. (See Rells, supra, 22 Cal.4th at p. 868; People v. Mixon (1990) 225
Cal.App.3d 1471, 1480–1482.)
       The maximum period of commitment under section 1370 is “two years from the
date of commitment.” (§ 1370(c)(1).) At the time the trial court ruled on Rodriguez’s
objection and motion to dismiss, section 1370(c)(1) provided: “At the end of two years
from the date of commitment or a period of commitment equal to the maximum term of
imprisonment provided by law for the most serious offense charged in the information,
indictment, or misdemeanor complaint, or the maximum term of imprisonment provided
by law for a violation of probation or mandatory supervision, whichever is shorter, but no
later than 90 days prior to the expiration of the defendant’s term of commitment, a
defendant who has not recovered mental competence shall be returned to the committing

court determination on the issue of recovered competence. (See Stats. 1974, ch. 1511,
§ 8, p. 3320.)
        Section 1372, subdivision (d), provides: “If the committing court approves the
certificate of restoration to competence as to a person in custody, the court shall hold a
hearing to determine whether the person is entitled to be admitted to bail or released on
own recognizance status pending conclusion of the proceedings. If the superior court
approves the certificate of restoration to competence regarding a person on outpatient
status, unless it appears that the person has refused to come to court, that person shall
remain released either on own recognizance status, or, in the case of a developmentally
disabled person, either on the defendant’s promise or on the promise of a responsible
adult to secure the person’s appearance in court for further proceedings. If the person has
refused to come to court, the court shall set bail and may place the person in custody until
bail is posted.” (§ 1372, subd. (d).)
        Further, under section 1372, subdivision (e), if the court has approved a certificate
of restoration to competence but has not admitted the defendant to bail or released him or
her pursuant to subdivision (d), it may order the defendant placed in a secure treatment
facility upon a recommendation from a designated health official that defendant “will
need continued treatment in a hospital or treatment facility in order to maintain
competence to stand trial” or “placing the person in a jail environment would create a
substantial risk that the person would again become incompetent to stand trial before
criminal proceedings could be resumed.” (§ 1372, subd. (e).)
                                                17
court. The court shall notify the community program director or a designee of the return
and of any resulting court orders.” (Stats. 2018, ch. 1008, § 2 [former § 1370(c)(1)].)
       The current version of section 1370(c)(1) further provides that “custody of the
defendant shall be transferred without delay to the committing county and shall remain
with the county until further order of the court” and “[t]he court shall not order the
defendant returned to the custody of the State Department of State Hospitals under the
same commitment.” (Stats. 2021, ch. 143, §§ 343 [current § 1370(c)(1)], 424 [effective
July 27, 2021].)
       “The purpose of section 1370 is to provide a defendant the maximum term
possible, not to exceed [two] years or the maximum period of imprisonment for a charged
crime such as a misdemeanor offense . . . to restore his or her competency.” (People v.
G.H. (2014) 230 Cal.App.4th 1548, 1559 (G.H.); see also In re Albert C. (2017) 3 Cal.5th
483, 491 [“A defendant making progress toward attaining competency may be committed
. . . for [two] years or the length of the maximum term of imprisonment for the most
serious charged offense, whichever is shorter.”].) The two-year commitment period
“applies to the total period actually spent in commitment at a mental institution.” (G.H.,
at p. 1558, italics added.) Further, the two-year period is measured by “the aggregate of
all commitments on the same charges.” (In re Polk (1999) 71 Cal.App.4th 1230, 1238.)
       “When a defendant is returned to the trial court [without a certification of
restoration to competence]—either because there is no substantial likelihood that the
defendant will regain competence or because the defendant has been committed for the
maximum statutory period—the trial court must order the public guardian to initiate
[Lanterman–Petris–Short Act (LPS Act)] conservatorship proceedings if the defendant is
‘gravely disabled’ within the meaning of the LPS Act. (§ 1370, subd. (c)(2).[13])”
(Jackson, supra, 4 Cal.5th at p. 102.) The competency statutes do not authorize a new

       13
        The Legislature recently amended section 1370, subdivision (c)(2), by
renumbering it as subdivision (c)(3). (See Stats. 2021, ch. 143, § 343.)
                                                 18
competency hearing at this point in the process. (People v. Quiroz (2016) 244
Cal.App.4th 1371, 1380.)
       “If the defendant is not gravely disabled, the defendant must be released [citation],
and the trial court may dismiss the action in the interest of justice pursuant to section
1385 (§ 1370, subd. (d); [citation]). Such a dismissal is ‘without prejudice to the
initiation of any proceedings that may be appropriate’ under the LPS Act. (§ 1370, subd.
(e).)” (Jackson, supra, 4 Cal.5th at p. 102; see also People v. Waterman (1986) 42 Cal.3d
565, 568 & fn. 1 (Waterman); County of Los Angeles v. Superior Court (2013) 222
Cal.App.4th 434, 442–443.)
       E. Analysis
       Rodriguez contends that he has been committed as incompetent for more than the
two-year statutory maximum period and, thus, the court has “no jurisdiction for a
restoration of competency hearing.” He maintains that the “appropriate jurisdictional
question” here is whether a court can hold a restoration of competency hearing “more
than two years after the commitment order was issued.” He claims the restoration
hearing can no longer occur because such a hearing “must be authorized by ‘special’
jurisdiction under section 1372, which can only occur within the commitment period
authorized by [section] 1370, subdivision (c)(1).” He maintains the competency statutes
do not allow a court to hold a competency hearing after a defendant has completed the
maximum commitment term.
       We begin our analysis of Rodriguez’s contention by reiterating what section 1372
says about a court’s authority to hold a restoration hearing: “When a defendant is
returned to court with a certification that competence has been regained,” the court may
hold a “hearing on the defendant’s competence and whether or not the defendant was
found by the court to have recovered competence.” (§ 1372, subd. (c); Medina, supra, 65
Cal.App.5th at p. 1207.) Under the plain text of the statute, a court has the statutory
authority to hold a restoration hearing so long as a designated official certifies that the
                                                 19
defendant has regained mental competence. Section 1372 does not explicitly state any
time frame within which the restoration hearing must be held and does not reference
section 1370(c)(1)’s two-year maximum for an incompetency commitment.
       In this matter, the following events all occurred by late January 2020, well before
Rodriguez’s aggregate commitment—by any measure—had reached the two-year
maximum under section 1370(c)(1): twice (1) a certificate of mental competency was
filed in the trial court, (2) Rodriguez was returned to Santa Clara County from his
commitment at DSH, and (3) Rodriguez appeared before the trial court. With respect to
the first certification of mental competency, the trial court had approved the certificate of
restoration. Although the parties agree on the start dates for Rodriguez’s two
commitments,14 they disagree whether the time Rodriguez has spent in the trial court
since his second return from DSH in January 2020 should count toward section
1370(c)(1)’s two-year maximum commitment period.
       Rodriguez contends that his incompetency commitment continues until the trial
court approves the certification of restoration under section 1372. That is, Rodriguez
asserts his first commitment ended when the court approved the certification on
September 20, 2018, and his second commitment continues to this day. By contrast, the
district attorney maintains that each of Rodriguez’s commitments ended on the date the
certification of restoration was filed with the trial court.
       Rodriguez’s principal authority for his contention that he has exceeded the two-
year maximum commitment period is the recent decision of Division Three of the First
District Court of Appeal in Carr II, supra, 59 Cal.App.5th 1136. There, the Court of
Appeal addressed an argument by the People that “a defendant who has been certified by

        Because the district attorney apparently concedes that Rodriguez’s
       14

“commitment” under section 1370(c)(1) began on the date of the trial court’s order of
commitment, we assume without deciding that the beginning of each of Rodriguez’s
commitments is determined by the two commitment order dates (i.e., May 24, 2018, and
May 16, 2019).
                                                  20
state authorities to be competent and returned to court pursuant to section 1372 ‘is no
longer “committed” for purposes of calculating the maximum period’ of commitment.”
(Id. at p. 1144.) As Rodriguez’s claim of trial court error depends almost entirely upon
Carr II, we describe both the procedural background of the case and its legal analysis.
       In Carr II, the trial court had committed the defendant to a treatment facility as
incompetent to stand trial under section 1370.1, which applies to any incompetent
defendant who has “a developmental disability” (§§ 1367, subd. (b), 1370.1, subd.
(a)(1)(B)). Several months later, a DSH psychiatrist certified the defendant was
competent. The defendant filed a petition for writ of mandate in the Court of Appeal
challenging the certification of competency. (Carr II, supra, 59 Cal.App.5th at pp. 1140–
1141.) The Court of Appeal denied the petition. (Carr v. Superior Court (2017) 11
Cal.App.5th 264, 267.) The trial court then held a hearing on whether the defendant had
been restored to competence and found the defendant to be incompetent. (Carr II, at
p. 1141.)
       After finding the defendant, who, as described above, was subject to a
developmental disability, as incompetent, the trial court again committed him to a
treatment facility. A few months later, the defendant moved for release on the ground he
had reached the maximum commitment authorized by law. The trial court denied the
motion concluding that the certification of competency had “tolled” the defendant’s
commitment period. (Carr II, supra, 59 Cal.App.5th at p. 1141.) The defendant then
filed a petition for writ of habeas corpus in the trial court, again asserting that he had
exceeded the maximum commitment period set forth in section 1370.1, subdivision
(c)(1).15 (Carr II, at pp. 1141–1142.) The trial court rejected the People’s contention that

       15
         Current section 1370.1, subdivision (c)(1)(A) is similar, but not identical to
section 1370(c)(1). Section 1370.1, subdivision (c)(1)(A) provides in full: “At the end of
two years from the date of commitment or a period of commitment equal to the
maximum term of imprisonment provided by law for the most serious offense charged in

                                                  21
the “certification of competency terminated [the defendant’s] commitment and thereby
tolled” the maximum commitment period. (Id. at p. 1142.) The court ruled that the
period between the certification of the defendant’s competency and its subsequent
determination that the defendant remained incompetent “ ‘did indeed count as part of the
“commitment” for purposes of calculating [the defendant’s] maximum commitment
time.’ ” (Ibid.) Additionally, the trial court ordered that the defendant remain confined
in local custody pending investigation of alternative civil commitment proceedings.
(Ibid.)
          On appeal, the Court of Appeal affirmed the trial court, concluding that the
“relevant statutes do not explicitly state the point at which an incompetency commitment
ends, but the statutory language and the case law . . . clearly indicate that the certificate of
competency serves only to initiate proceedings by which the court will hear and decide
the question of the defendant’s competency.” (Carr II, supra, 59 Cal.App.5th at
p. 1144.) Further, the appellate court indicated its agreement with the trial court’s
conclusion “that the filing of a certificate of competency did not terminate the
defendant’s commitment so as to prevent the three-year maximum commitment term
from accruing.” (Id. at p. 1140; see also id. at p. 1147; Medina, supra, 65 Cal.App.5th at
p. 1207, citing Carr II, at p. 1143 [“The filing of the certificate of restoration does not
establish competence but initiates court proceedings to determine whether the defendant’s
competency has been restored.”].)



the information, indictment, or misdemeanor complaint, or the maximum term of
imprisonment provided by law for a violation of probation or mandatory supervision,
whichever is shorter, a defendant who has not become mentally competent shall be
returned to the committing court.” (§ 1370.1, subds. (c)(1)(A).) Further, section 1370.1
is like section 1370 in that “[a] defendant who has not regained competency within the
maximum period must be returned to court and either released or recommitted under
alternative commitment procedures. (§ 1370.1, subds. (c)(1)(A), (c)(2)(A).)” (Carr II,
supra, 59 Cal.App.5th at p. 1144; see also Medina, supra, 65 Cal.App.5th at p. 1207.)
                                                  22
       We do not agree that Carr II requires reversal of the trial court’s order. Under the
facts in this case, we conclude Carr II is not dispositive, and we decline to adopt its
reasoning. We respectfully disagree with the Carr II court’s rejection of the significance
of the certification of restoration with respect to calculation of the two-year commitment
period under section 1370(c)(1). Our Supreme Court has stated that when a certificate of
restoration is filed, it “has legal force and effect in and of itself” (Rells, supra, 22 Cal.4th
at p. 868), and the filing of the certificate triggers a presumption of mental competency
under section 1372. (See Rells, at pp. 867–871.) As described further below, we decide
the legal force and effect of the restoration certificate for a defendant who has been
treated at a commitment facility includes the fixing of the end date for calculation of the
commitment treatment period under section 1370(c)(1).
       The court in Carr II questioned the “purpose [to] be served in requiring [a] court
to approve the certification as expressly contemplated in section 1372, subdivision (d)”
“if the commitment terminates when a health official files a certification of competence.”
(Carr II, supra, 59 Cal.App.5th at p. 1145.) We respectfully disagree with Carr II that
the section 1372, subdivision (d) language referencing court approval is dispositive. The
issuance of the restoration certificate and the subsequent court hearing have distinct
statutory objectives in light of the overall competency statutory scheme, and we reject the
Carr II court’s exclusive focus on the judicial determination of restoration of
competency.
       The incompetency scheme’s overall “purpose is restoration of a specific mental
state without which the criminal process cannot proceed.” (Waterman, supra, 42 Cal.3d
at p. 569.) More specifically, the commitment of an incompetent defendant is intended to
provide treatment to “promote the defendant’s speedy restoration to mental competence.”
(§ 1370, subd. (a)(1)(B)(i); see also Taitano, supra, 13 Cal.App.5th at p. 244.)
       Rodriguez does not point to any information in the record demonstrating that he is
still receiving treatment for the purpose of restoring his competence. Although a
                                                  23
defendant may, at the discretion of the court after it approves the certificate of restoration,
be provided “continued treatment . . . in order to maintain competence to stand trial”
(§ 1372, subd. (e)), the statute does not include a mechanism for the provision of
treatment to alleviate incompetence after the certification is filed. In fact, a defendant
must be “returned to the committing court no later than 10 days following the filing of a
certificate of restoration.” (§ 1372, subd. (a)(3)(C).)
       Because Rodriguez is no longer receiving treatment to restore competence, and
because he is presumed to be competent by operation of the filing of the certificate of
restoration, we conclude the period when the defendant is returned to court after having
been certified as competent but before the trial court makes its own determination of
competency does not count toward the two-year maximum commitment period
referenced in section 1370(c)(1).
       We express no opinion whether a different analysis would apply if there were
evidence that Rodriguez had wrongfully been denied treatment to restore competence or
if he were not transported to and from the treatment facility in a timely manner. (Cf.
Medina, supra, 65 Cal.App.5th at p. 1203 [“In the usual case, only days actually spent in
commitment at a mental institution or treatment facility are applied to the maximum
commitment period. But this case is unusual: Medina has been denied the treatment to
which he is legally entitled—and the ability to accrue time toward the maximum
commitment period—because the providers of services have not fulfilled their
obligations.”].) We recognize that, on different facts, due process considerations may
compel a different result. (See id. at p. 1229 [“Medina has not received the treatment to
which he is legally entitled, due to the actions of the RCOC, the DDS, and the DSH. . . .
Under these circumstances, applying only days actually spent in treatment at a facility
toward the maximum confinement period of three years would violate due process.”].)
There is no evidence of such failures to comply with statutory mandates here.


                                                 24
       Our interpretation of section 1370(c)(1) accords with the legislative history of
recent amendments to section 1370. When section 1370(c)(1) was amended in 2018 to
reduce the maximum commitment period from three years to two years, the Legislative
Counsel’s Digest stated that the “bill would reduce the term for commitment to a
treatment facility when a felony was committed to the shorter of 2 years or the period of
commitment equal to the maximum term of imprisonment provided by law for the most
serious offense charged.” (See Stats. 2018, ch. 1008, § 2 [Senate Bill No. 1187 (2017-
2018 Reg. Sess.)], Legis. Counsel’s Dig., par. 2 of initial recitals, italics added.)
“Although the Legislative Counsel’s summaries are not binding [citation], they are
entitled to great weight. [Citation.] ‘It is reasonable to presume that the Legislature
amended those sections with the intent and meaning expressed in the Legislative
Counsel’s digest.’ ” (Jones v. Lodge at Torrey Pines Partnership (2008) 42 Cal.4th
1158, 1170.) The Legislative Counsel’s language supports our conclusion that when the
Legislature reduced the commitment period to two years, it intended the two-year period
to cover only the time the defendant actually receives treatment to restore his or her
competence, not to the entire period before the trial court’s approval of the certification
of restoration to competence.
       Our decision that Rodriguez’s commitment period under section 1370(c)(1) did
not continue to run after the certification of restoration to competence was filed also
accords with conclusions reached by other courts that have discussed the commitment
period in other contexts. A number of courts have concluded that the period before a
defendant is committed for treatment for restoration of competency should not count
toward the maximum confinement period for restoration of competency. For example, in
G.H., supra, 230 Cal.App.4th 1548, the Court of Appeal stated: “The Legislature enacted
section 1370 with the purpose of providing treatment to mentally incompetent persons in
order to restore their competency, not as a form of punishment. As such, where a
defendant is charged with crimes wherein the maximum term of confinement exceeds the
                                                  25
three-year period of confinement, a defendant is not entitled to have his or her
precommitment credits deducted from his or her maximum term of confinement.” (Id. at
p. 1559.) Additionally, in People v. Reynolds (2011) 196 Cal.App.4th 801, the Court of
Appeal concluded that, “[i]n determining whether defendant’s previous confinement
exceeded the maximum three-year period, the [trial] court correctly disregarded
defendant’s precommitment custody credits, and there was no violation of defendant’s
equal protection rights in doing so.” (Id. at p. 809.) These decisions rely on the
distinction between commitment for treatment to restore a defendant to competence and
other custodial periods related to the criminal offense. They suggest that a defendant’s
days in custody in which he or she is not being treated for restoration to competence do
not count toward the maximum commitment period. (See, e.g., id. at p. 806 [“A
defendant who, as a result of a mental disorder, is adjudged not competent to stand trial
on a felony charge may be committed to a state hospital for no more than three years.”
(Italics added.)].)
       We also reject Rodriguez’s contentions that terminating the commitment period
when the certification of restoration is filed violates the separation of powers, his
constitutional rights to due process and equal protection, or the prohibition against cruel
and unusual punishment.
       “A core function of the Legislature is to make statutory law, which includes
weighing competing interests and determining social policy. A core function of the
judiciary is to resolve specific controversies between parties. . . . Separation of powers
principles compel the courts to carry out the legislative purpose of statutes . . . [and] also
constrain legislative influence over judicial proceedings.” (Perez v. Roe 1 (2006) 146
Cal.App.4th 171, 177.) Moreover, “ ‘[t]he power of the legislature to regulate criminal
and civil proceedings and appeals is undisputed.’ ” (Briggs v. Brown (2017) 3 Cal.5th
808, 846.) “[C]ompetency proceedings are civil in nature and collateral to the


                                                  26
determination of defendant’s guilt and punishment.” (Centeno v. Superior Court (2004)
117 Cal.App.4th 30, 43.)
       We discern no separation of powers violation under our interpretation of sections
1370(c)(1) and 1372 because the two relevant actors—the designated health official and
the trial court—each rightfully exercise distinct powers provided to them by the
Legislature under the statutes. The former certifies restoration to competence and the
latter decides whether to approve the certificate and resume the criminal prosecution.
That the calculation of the statutory commitment period rests on the action of an official
in the executive branch does not invade the province of the judiciary to decide the
ultimate question of competency and resumption of prosecution under section 1372.
       As one Court of Appeal stated when rejecting the People’s argument that the trial
court could afford a competency hearing at a stage when the statute did not explicitly
provide for one, “the availability of a competence hearing in this context turns on a
balancing of important considerations: the right of a defendant not to remain in a
treatment facility longer than the statutory maximum; the right of the defendant not to be
tried if incompetent; the interest in prosecuting a competent individual for charged
crimes; the state interest in public safety; and the appropriate division of responsibility
between the treatment facility and the court, among others.” (Taitano, supra, 13
Cal.App.5th at p. 256, italics added.) The certificate of restoration to competence by the
designated health official and prompt return to the trial court vindicates the defendant’s
right not to remain longer than two years in the treatment facility. The judicial
determination of restoration of competency ensures that the defendant is not tried if
incompetent. We perceive no constitutional violation in this statutory scheme.
       As for Rodriguez’s due process argument, because he was certified as competent,
is no longer receiving treatment to restore competence, and a contested hearing on the
competency issue is required only upon a request of one or both of the parties, his
custodial commitment has transmuted. He is presumed competent, and the burden is on
                                                 27
the defense (if either the defendant or defense counsel chooses to challenge a defendant’s
restoration to competence) to prove he is incompetent. Given that the certification of
competency in this case was filed well before the two-year period had run, Rodriguez is
not being “held more than the reasonable period of time necessary to determine whether
there is a substantial probability that he will attain [competence] in the foreseeable
future.” (Jackson v. Indiana (1972) 406 U.S. 715, 738.) The determination that he has
regained competency was made in January 2020. The time he has spent in custody since
January 2020 will be considered as part of his custody credits toward any eventual
sentence (if he is convicted), but it does not count toward the two-year commitment
maximum under section 1370(c)(1). (See § 1375.5.)
       Similarly, the constitutional proscription against cruel and/or unusual punishment
is not violated because Rodriguez has not been and will not be held indefinitely due to
incompetency and without any treatment. (Cf. People v. Feagley (1975) 14 Cal.3d 338,
359, 376.) He has received treatment to restore his competency and will receive
additional treatment in the future—up to the two-year maximum—if he now proves he is
incompetent.
       Finally, our conclusion that the commitment period ended with the filing of the
certification in this case (and a court determination under section 1372 can go forward)
does not violate Rodriguez’s equal protection rights because a defendant like him, who
has been certified as having regained mental competence by a designated official, is not
similarly situated to a defendant who has not been so certified before attaining the two-
year maximum prescribed by section 1370(c)(1). (See Cooley v. Superior Court (2002)
29 Cal.4th 228, 253–254; People v. Guzman (2005) 35 Cal.4th 577, 591–592.)
                                   III. DISPOSITION
       The petition for writ of prohibition or other equitable relief is denied. This court’s
April 28, 2021 stay order is vacated. This opinion is made final as to this court seven
days from the date of filing. (See Cal. Rules of Court, rule 8.490(b)(2)(A).)
                                                 28
                              ______________________________________
                                         Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H049016
Rodriguez v. Superior Court
Trial Court:   County of Santa Clara

Trial Judge:   Hon. Eric S. Geffon

Counsel:       Brian C. McComas, by appointment of the Santa Clara County
                  Independent Defense Office, for Petitioner.

               Jeffrey F. Rosen, District Attorney, Crystal Tindell Seiler, Barbara A.
                   Cathcart, Supervising District Attorneys, for Real Party in Interest.




      H049016
      Rodriguez v. Superior Court